DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the coupling shaft" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 6 recites “cover parts, composed of a pair” in line 4. It is unclear what the cover parts are composed of – a pair of what? If the applicant intends to state that there are a pair of cover parts, this could be stated as –a pair of cover parts--.
Claim 16 recites the limitations "the cover parts" in line 1 and “the second arm part” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.
	

Allowable Subject Matter
Claims 1, 18-19, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 1, Grinoch et al (US 1742910 A) discloses a wing with a plurality of intermediate slide portions with a cable for extending and collapsing the sections by winding. However, the portions are not ribs and the cable is not connected via each of the intermediate portions. The prior art of record would not render obvious such a modification.
Thompson (US 1301196 A) discloses a wing with slide portions on the leading and trailing edge with cables for extending and collapsing the sections by winding. However, Thompson does not discloses a single wire connected to each component, and by winding or winding one end of the wire causing a slide movement of the slide portions. The prior art of record would not render obvious such a modification.
Dependent claims not addressed are allowed as being dependent on an allowed base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/MICHAEL H WANG/Primary Examiner, Art Unit 3642